Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's responses to Applicant's remark
Applicant's arguments have been fully considered but they are not persuasive. Specifically Applicant asserts that:
“In response, a review of Takayanagi reveals the absence of high resolution image data. Nevertheless, page 7 of the Office Action asserts it is "known to be with high resolution data".
In response to this use of Official Notice, there is no concession as to the veracity of Official Notice taken in this Office Action or in any other Office Action that may have issued in the past or that might be issued in the future. 
Instead, U.S. Patent and Trademark Office practice and procedures pursuant to 37 C.F.R. § 1.104(d)(2) sets forth that when a rejection in an application is based on facts within the personal knowledge of an employee of the Office, the data shall be as specific as possible, and the reference must be supported, when called for by the applicant, by the affidavit of such employee, and such affidavit shall be subject to contradiction or explanation by the affidavits of the applicant and other persons”.

As presented by the Examiner in the previous office action, Examiner took a position that is well know that in a case of a single AF shot the captured image is of high resolution and in a case of a through image for display the captured images are of low resolution. To further provide documentary evidence to support Examiner’s assertion, Examiner herein provides US application US 20100033591 A1 to Kawaguchi which discloses a high resolution driving is carried out, during still image shooting that reads out all of the pixels of the image sensor, and medium resolution driving is carried out, for example, during recording of VGA moving images (640x480 pixels) to be displayed ([0035]). Therefore, the Examiner believe that instant references teaches the structural 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 37-38, 40-47 and 49-54 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada (US 2013/0033638 A1, hereinafter “Hamada”), in view of Takayanagi (US 20090009651 A1, hereinafter “Takayanagi”).

Regarding claim 37, Hamada teaches an imaging apparatus comprising: 
an imaging section that comprises: an imaging element that is configured to convert, into sheets of image data, light from a photographic subject (Figs. 1-2&4, [0058]&[0094]: image pickup device 204 generates image signals (as illustrated by Fig. 4) by picking up image light), and an imaging lens that is configured to focus the light onto the imaging element (Figs. 1-2, [0066]: Image light of the subject, which has passed through the image forming optical system 101 including focus lens 104, is incident on the image pickup device 204.); 
and a focus lens driving section (Figs. 1-2, [0048]: a lens driving actuator 105 drive the focus lens 104 under control of the lens controller 110) that is configured to:
drive, while the imaging element converts the light into the sheets of image data, the imaging lens at a fixed speed, and drive, when the focus lens driving section receives an in-focus position of the imaging lens, the imaging lens to the in-focus position (Fig. 4, [0086]-[0087]&[0095]-[0096]: At times when electric charge accumulation of AFarea[1] to AFarea[a] included in an AF detection area ends, AF evaluation values V1, V2, . . . are calculated using the image signals read by the pre-processor 220. While calculating the AF evaluation values V1, V2, . . . , the focus lens 104 continuously moves at a constant speed; and driving the focus lens to a focus lens position of a peak contrast value). 
Hamada does not teach wherein the imaging section, when the focus lens driving section has driven the imaging lens to the in-focus position, images high resolution image data with resolution higher than the image data.
However, Takayanagi discloses wherein the imaging section, when the focus lens driving section has driven the imaging lens to the in-focus position, images high resolution image data with resolution higher than the image data (Fig. 9, [0090]-[0096]: in an automatic focus control process, in order to realize a single AF with a specified focal lens position with respect to a frame image 301 at timing T3 (known to be with high resolution data), a plurality of frame images have been obtained before the timing T3, and each of the plurality of frame images is updated and displayed as a through image (known to be with low resolution data) on the display unit 15 before the timing T3).
However, Takayanagi discloses wherein the imaging section, when the focus lens driving section has driven the imaging lens to the in-focus position, images high resolution image data with resolution higher than the image data (Fig. 9, [0090]-[0096]: in an automatic focus control process, in order to realize a single AF with a specified focal lens position with respect to a frame image 301 at timing T3 (known to be with high resolution data (as presented above with reference to US 20100033591 A1 [0035]: high resolution driving is carried out, for example, during still image shooting that reads out all of the pixels of the image sensor)), a plurality of frame images have been obtained before the timing T3, and each of the plurality of frame images is updated and displayed as a through image (known to be with low resolution data (as presented above with reference to US 20100033591 A1 [0035]: during recording of VGA moving images (640.times.480 pixels))) on the display unit 15 before the timing T3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the imaging section, when the focus lens driving section has driven the imaging lens to the in-focus position, images high resolution image data with resolution higher than the image data as taught by Takayanagi into Hamada image device. The suggestion/ motivation for doing so would be to provide a short period until the focus state is obtained, and stability of the continuous AF is improved (akayanagi: [0008]).
Regarding claim 38, the Hamada and Takayanagi combination teaches the imaging apparatus according to claim 37, in addition Takayanagi discloses wherein the imaging section images the high resolution image data with the resolution higher than the image data by starting exposure for lines more than the lines before ending exposure for the lines (Fig. 9, [0090]-[0096]: in an automatic focus control process, in order to realize a single AF with a specified focal lens position with respect to a frame image 301 at timing T3 (known to be with high resolution data (as presented above with reference to US 20100033591 A1 [0035]: high resolution driving is carried out, for example, during still image shooting that reads out all of the pixels of the image sensor)), a plurality of frame images have been obtained before the timing T3, and each of the plurality of frame images is updated and displayed as a through image (known to be with low resolution data (few row lines (as presented above with reference to US 20100033591 A1 [0035]: during recording of VGA moving images (640.times.480 pixels))) on the display unit 15 before the timing T3))) on the display unit 15 before the timing T3. Examiner further note that it is known in the art that a low-resolution image can be obtained through sub sampling or averaging on a readout from a CCD of high-resolution image (greater row lines) see application US 2007/0223887 A1 [0018] and US 2006/0033831 A1 [0184])). The suggestion/ motivation for doing so would be to provide a short period of time until the focus state is obtained, and stability of the continuous AF is improved ([0008] of application US 2007/0223887 A1 [0018] and [0184] of US 2006/0033831 A1).

Regarding claim 40, the Hamada and Takayanagi combination teaches the imaging apparatus according to claim 37, in addition Hamada discloses wherein the imaging element configured to convert, using a global shutter system, the light into the sheets of image data ([0057]: shutter 203 using a global shutter to determine the time for exposing the image pickup device 204 to light).

Regarding claim 41, the Hamada and Takayanagi combination teaches the imaging apparatus according to claim 37, in addition Hamada discloses wherein the imaging apparatus is configured to calculate, from the sheets of the image data, a set of contrast evaluation values ([0086]-[0087]: scanning indicates calculating an AF evaluation value while driving the focus lens 104, and driving the focus lens to a focus lens position of a peak contrast value).

Regarding claim 42, the Hamada and Takayanagi combination teaches the imaging apparatus according to claim 41, in addition Hamada discloses wherein the imaging apparatus is configured to determine, from a highest one of the contrast evaluation values, the in-focus position (Figs. 3-4, [0085]-[0087]: the AF operation is performed by repeatedly calculating an AF evaluation value associated with a contrast value from an image signal and detecting a focal position with a position of the focus lens 104 at which a calculated AF evaluation value is a maximum value.).

Regarding claim 43, the Hamada and Takayanagi combination teaches the imaging apparatus according to claim 41, in addition Hamada discloses wherein one of Figs. 3-4, [0085]-[0087]&[0094]-[0096]: the AF operation is performed by repeatedly calculating an AF evaluation value associated with a contrast value (claimed intensity) from of AFarea[1] to AFarea[a] and detecting a focal position with a position of the focus lens 104 at which a calculated AF evaluation value is a maximum value).

Regarding claim 44, the Hamada and Takayanagi combination teaches the imaging apparatus according to claim 43, in addition Hamada discloses wherein the in-focus position is a position of the imaging lens at which the contrast of the image data becomes strongest ([0062]& [0086]-[0087]: camera controller 209 calculates a contrast value and performs AF detection using an image signal generated by the image pickup device 204, and driving the focus lens to a focus lens position of a peak contrast value).

Regarding claim 45, the Hamada and Takayanagi combination teaches the imaging apparatus according to claim 43, in addition Hamada discloses wherein another of the contrast evaluation values indicates a degree of an intensity of contrast within an AF area in another of the sheets (Fig. 4, [0086]-[0087]&[0094]-[0096]: At times when electric charge accumulation of AFarea[1] to AFarea[a] included in an AF detection area ends, AF evaluation values V1, V2, . . . are calculated using the image signals read by the pre-processor 220).

Regarding claims 46-47 and 49-54, Method claims 46-47 and 49-54 are drawn to the method of using the corresponding apparatus claimed in respective claims 37-38 and 40-45. Therefore method claims 46-47 and 49-54 correspond to apparatus in respective claims 37-38 and 40-45 and are rejected for the same reasons of obviousness as used above.

Claims 39 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over the Hamada and Takayanagi combination, in view of Suwa (US 20080002038 A1, hereinafter “Suwa”).

Regarding claim 39, the Hamada and Takayanagi combination teaches the imaging apparatus according to claim 38, except wherein the lines comprise pixel blocks arranged in a predetermined direction.
However, Suwa discloses wherein the lines comprise pixel blocks arranged in a predetermined direction (Fig.4, [0041]: an imaging unit comprising readout region lines (region A and region B) arranged in a horizontal and vertical directions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the lines comprise pixel blocks arranged in a predetermined direction as taught by Suwa into the Hamada and Takayanagi combination. The suggestion/ motivation for doing so would be to provide a dual mode readout according to 640x480 pixels and 1280x960 pixels.

Regarding claim 48, Method claim 48 is drawn to the method of using the corresponding apparatus claimed in claim 39. Therefore method claim 48 corresponds to apparatus claim 39 and is rejected for the same reasons of obviousness as used above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

 Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697